Ashtabula App. No. 2004-A-0063, 2005-Ohio-6910. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry filed March 6, 2006:
“Whether R.C. 4511.19(D)(4)(b), providing that the results of field sobriety tests are admissible if the officer administered the tests in substantial compliance with the testing standards, is constitutional.”
Resnicic and O’Donnell, JJ., dissent.
The conflict cases are State v. Robinson, Fairfield App. No. 2004-CA-45, 160 Ohio App.3d 802, 2005-Ohio-2280, and State v. Hall, Licking App. No. 2004-CA-115, 163 Ohio App.3d 90, 2005-Ohio-4271.